Citation Nr: 1643703	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for myelodysplastic syndrome with refractory macrocytic anemia (MDS).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969, including service in the Republic of Vietnam (Vietnam), for which he was awarded a Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for an acquired psychiatric disability to include PTSD (herein acquired psychiatric disability) and denied service connection for hairy cell or other B-cell leukemia.  

The issue concerning leukemia has been recharacterized as service connection for myelodysplastic syndrome with refractory macrocytic anemia (herein MDS) in order to accurately reflect the Veteran's claimed and currently diagnosed disability.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, regardless of the precise diagnosis. 

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in August 2016.  A transcript has been associated with the claims file.

In August 2016, the Veteran submitted two waivers of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran reported that he received treatment for his mental health symptoms from Dr. J.F., his current physician.  See Board Hearing Transcript (Tr.) at 12.  The Board notes that treatment records from this physician have not been associated with the claims file.  

In addition, the Veteran reported at the hearing that he had had a positive PTSD screen in May 2009 at a VA facility and that he had attended group therapy through the Vet Center.  See Board Hearing Tr. at 8.  A review of the May 2009 VA treatment record reveals that PTSD was listed as a current disability and that the Veteran reported receiving current treatment at the Vet Center.  The Veteran submitted treatment records documenting group therapy for PTSD at the Vet Center from February to October 2007.  An October 2007 record indicated that the Veteran had been receiving both group and individual therapy.  

Despite the submission of the 2007 Vet Center records, the Board finds that there are likely outstanding Vet Center records.  First, there are no records associated with individual mental health treatment at the Vet Center included among the records provided by the Veteran or located in the claims file.  Moreover, there are no records associated with treatment in 2009 as referenced in the May 2009 VA treatment record.  
It appears that there are outstanding treatment records and VA has a duty to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment); Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2015).

In addition, the Veteran contends that a new VA mental health examination should be provided as he contends that the November 2011 examination is inadequate.  The Veteran has noted that only one reported military stressor was included in the examination report, despite the fact that he has reported several stressors and how he experiences flashbacks of those stressors.  He also experiences symptoms the VA examiner did not document, such as hypervigilance, anxiety, difficulty sleeping, night sweats, startled response, depression, and nervousness.  He also reported in an October 2013 VA Form 9 that the examiner's report regarding his social functioning was overstated and/or inaccurate.  Based on the forgoing, the Board finds that a new VA examination is warranted.

The Veteran contends that he incurred myelodysplastic syndrome with refractory macrocytic anemia (MDS) as a result of exposure to herbicides while serving on active duty in Vietnam.  The evidence of record, including VA and private treatment records as well a May 2013 Disability Benefits Questionnaire confirm the current diagnosis of MDS.  The Veteran served in Vietnam during the requisite period, and is presumed to have been exposed to herbicides such as Agent Orange during such service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

MDS is not among the diseases for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2) (West 2014) or 38 C.F.R. § 3.309(e) (2015).  However, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure or other disease or injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

To this end, an undated letter received June 2013 from Dr. C.S., the private oncology and hematology specialist who initially diagnosed the Veteran with MDS, noted the Veteran's current diagnosis and stated that his exposure to Agent Orange during military service could contribute to this disease process.  In addition, the Veteran's current treating physician, Dr. J.F., who is also a specialist in oncology and hematology, provided an undated letter received in August 2016 which reports that Agent Orange has been linked to MDS.

The Board finds that the June 2013 and August 2016 private statements or opinions are speculative and not supported by a rationale.  They are, therefore, not sufficient to support a grant of service connection for MDS.  However, they are sufficient to trigger VA's responsibility to obtain a VA examination and opinion.  As such, a VA opinion regarding whether MDS is etiologically related to herbicide exposure during service must be obtained and this opinion must specifically consider the June 2013 and August 2016 statements/opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, including all treatment with Dr. J.F. and treatment at the Vet Center other than that documented in the 2007 records he submitted.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.
If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Then, the Veteran should be scheduled for a VA psychiatric examination.  The examiner must review the claims file and note such review in the examination report or in an addendum.  

The examiner must provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner must specify the stressors supporting the diagnosis, to include fear of hostile military activity, and provide a detailed description of the stressors.

The examiner must also provide an opinion as to whether any other currently diagnosed psychiatric disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  Provide the Veteran with a VA examination with a qualified physician to determine whether current MDS is related to service, to include exposure to herbicides.  

The examiner must review the claims file and note such review in the examination report or in an addendum.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that MDS had onset in service or is otherwise related to a disease or injury in service, including the conceded exposure to herbicides such as Agent Orange.  In providing this opinion, the examiner must specifically comment on the June 2013 and August 2016 statements from the Veteran's private oncology and hematology specialists.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

The examiner is cautioned that an opinion that relies exclusively on the fact that MDS is not a disease for which service connection can be presumed based on Agent Orange exposure or on the Institute of Medicine research related to presumptive causation will be deemed inadequate

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




